     Case 8:20-cr-00127-MWF Document 171-1 Filed 04/01/21 Page 1 of 2 Page ID #:1677



1                              DECLARATON OF AUSA ROLLINS

2           1.    I am an Assistant U.S. Attorney (“AUSA”) in the Central

3     District of California assigned to United States v. Guan Lei, CR 20-

4     127-MWF.    I make this declaration in support of the government’s

5     opposition to defendant’s ex parte application for release.

6           2.    Attached hereto as Exhibit A is a true and correct copy of

7     a sworn statement Guan Lei provided to the Hon. Rodin Rooyani,

8     Executive Office of Immigration Review, United States Department of

9     Justice, dated August 21, 2020.

10          3.    Attached hereto as Exhibit B is a true and correct copy of

11    the transcript from Zhihui Yang’s deposition on January 22, 2021.

12          4.    Attached hereto as Exhibit C is a true and correct copy of

13    an interview with a Special Agent from the U.S. Department of

14    Homeland Security – Homeland Security Investigations who served a

15    Departure Control Order (“DCO”) on Guan Lei at Los Angeles

16    International Airport (“LAX”) on July 19, 2020.

17          5.    Attached hereto as Exhibit D is a true and correct copy of

18    the DCO served on Guan Lei at LAX on July 19, 2020.

19          6.    Attached hereto as Exhibit E is a true and correct copy of

20    an FBI analysis of the dates that certain software and operating

21    systems were installed, digital artifacts recovered, internet

22    searches performed, text messages sent and received, and the absence

23    of retrievable data in July 2020, shortly after defendant allegedly

24    traveled to the People’s Republic of China’s Consulate in Los

25    Angeles.

26    //

27    //

28    //
     Case 8:20-cr-00127-MWF Document 171-1 Filed 04/01/21 Page 2 of 2 Page ID #:1678



1           7.    Attached hereto as Exhibit F is a true and correct copy of

2     an email sent by defense counsel to the prosecutors in this case.

3           8.    Attached hereto as Exhibit G is a true and correct copy of

4     the transcript from Zhihui Yang’s deposition on January 7, 2021.

5           I declare under penalty of perjury under the laws of the United

6     States of America that the foregoing is true and correct and that

7     this declaration is executed at Los Angeles County, California, on

8     April 1, 2021.

9

10                                              WILLIAM M. ROLLINS
                                                Assistant United States Attorney
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            2
